FILED
                            NOT FOR PUBLICATION
                                                                           OCT 26 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CONSUMER FINANCIAL                               Nos. 15-56089
PROTECTION BUREAU,                                    15-56576

              Plaintiff-Appellee,                D.C. No.
                                                 8:13-cv-01267-JLS-JEM
  v.

HOWARD LAW, P.C.; THE                            MEMORANDUM*
WILLIAMSON LAW FIRM, LLC;
WILLIAMSON & HOWARD, LLP;
VINCENT D. HOWARD; LAWRENCE
WILLIAMSON,

              Appellants.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                      Argued and Submitted October 5, 2016
                              Pasadena, California

Before: REINHARDT, WARDLAW, and OWENS, Circuit Judges.

       Howard Law, P.C., The Williamson Law Firm, LLC, Williamson &

Howard, LLP, Vincent D. Howard, and Lawrence Williamson (collectively


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
“Attorneys”) appeal the district court’s “Clarification Order” of July 6, 2015, and

its order holding them in contempt for violating the Permanent Injunction

(“Contempt Order” of October 9, 2015). We have jurisdiction pursuant to 28

U.S.C. § 1291. We reverse and remand.

      1.     The district court failed to adequately explain its reasons for binding

the Attorneys to the June 18, 2015 injunction as non-parties under Federal Rule of

Civil Procedure 65(d)(2). Thus, the Clarification Order does not afford us a “clear

understanding of the basis of decision.” Lumbermen’s Underwriting All. v. Can-

Car, Inc., 645 F.2d 17, 18 (9th Cir. 1980) (per curiam) (quoting Swanson v. Levy,

509 F.2d 859, 861 (9th Cir. 1975)). An injunction binds a non-party only if it has

actual notice, United States v. Baker, 641 F.2d 1311, 1313 (9th Cir. 1981), and

either “abet[s] the [enjoined party]” in violating the injunction, NLRB v. Sequoia

Dist. Council of Carpenters, AFL-CIO, 568 F.2d 628, 633 (9th Cir. 1977), or is

“legally identified” with the enjoined party, id. A finding of legal identity may be

based on either the non-party’s close affiliation with the enjoined party prior to the

injunction, see id. at 633–34, or its status as a successor to the enjoined party after

the injunction issued, Golden State Bottling Co., Inc. v. NLRB, 414 U.S. 168,

179–80 (1973). Federal Rule of Civil Procedure 65(d)(2) reflects these principles.

See Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14 (1945).


                                            2
      The district court did not clearly explain which of these grounds supported

its orders. The Clarification Order rested on the finding that the Attorneys were in

“active concert or participation with” Morgan Drexen while it was illegally

collecting advance fees from the “Affected Customers.” At one point in the

Contempt Order, the district court again recited this finding, which suggests that

the Attorneys were legally identified, or acting in concert, with Morgan Drexen

before the district court issued the Permanent Injunction. However, later in the

Contempt Order, the district court stated that the Attorneys were bound because

they “became a disguised continuance of Morgan Drexen,” invoking a form of

successor liability.

      The problem with relying on a successor theory here, however, is that the

Permanent Injunction did not expressly bind “successors.” Moreover, the record in

its current iteration does not support a finding that the Attorneys acquired Morgan

Drexen’s assets after the Permanent Injunction was entered, see Golden State

Bottling, 414 U.S. at 179–80, and even if they did so, the Permanent Injunction

failed to provide notice that “successors” would be bound. It could be, however,

that the Attorneys and Morgan Drexen were so “identified . . . in interest” prior to

the entry of the Permanent Injunction, or that the Attorneys were so subject to

Morgan Drexen’s control, as to warrant a finding of legal identity based on pre-


                                          3
injunction conduct. See Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14 (1945). The

district court’s orders, read together, fail to clarify the exact basis for its

determinations that the Attorneys were bound by the injunction. The murkiness of

the district court’s conclusion is exacerbated by the Consumer Financial Protection

Bureau’s (CFPB) briefing on appeal, where it appears to disavow the “active

concert” theory, and argues for the successor theory only.1 Accordingly, we must

reverse and remand for “additional and more detailed findings and conclusions.”

See FTC v. Enforma Nat. Prods., Inc., 362 F.3d 1204, 1212 (9th Cir. 2004).

       2.     Civil contempt actions are “in the nature of a trial,” and thus come

within the “preference for use of oral testimony in open court” embodied in

Federal Rule of Civil Procedure 43(a). 8 James Wm. Moore, Moore’s Federal

Practice § 43.02 (3rd ed. 2012); Pennwalt Corp. v. Durand-Wayland, Inc., 708

F.2d 492, 495 (9th Cir. 1983). The contempt proceedings here require an

evidentiary hearing to determine the factual basis for finding both that the

Permanent Injunction bound the Attorneys, and that they violated its terms.


       1
         The CFPB ambiguously writes, “To the extent that the district court meant
to suggest that the Attorneys were bound by the Injunction solely because they had
acted in concert with Morgan Drexen before entry of the Injunction, the court
erred. Any such error, however, had no bearing on the ultimate finding that the
Attorneys were in contempt of the Injunction—because that finding was expressly
based on the Attorneys’ actions after the Court issued its Injunction in taking over
Morgan Drexen’s business and becoming bound as a successor.”
                                             4
REVERSED and REMANDED.




                         5